RYDER SCOTT COMPANY PETROLEUM CONSULTANT TBPE REGISTERED ENGINEERING FIRM F-1580 1100 LOUISIANA SUITE 3800 HOUSTON, TEXAS 77002-5235 TELEPHONE (713) 651-9191 Exhibit 23.2 CONSENT OF INDEPENDENT PETROLEUM ENGINEER For filings made with the SEC under the 1933 Securities Act, we have provided our written consent for the references to our name as well as to the references to our third party report in the registration statements on Forms S-3 and S-8 filed by McMoRan Exploration Co. (McMoRan). Our consent for such use is included as a separate exhibit to the filings made with the SEC by McMoRan. McMoRan makes periodic filings on Form 10-K with the SEC under the 1934 Exchange Act. Furthermore, McMoRan has certain registration statements filed with the SEC under the 1933 Securities Act into which any subsequently filed Form 10-K is incorporated by reference. We have consented to the incorporation by reference in the registration statements on Forms S-3 and S-8 of McMoRan of the references to our name as well as to the references to our third party report for McMoRan, which appear in the December 31, 2011 annual report on Form 10-K of McMoRan. Our written consent for such use is included as a separate exhibit to the filings made with the SEC by McMoRan. \s\ Ryder Scott Company, L.P. RYDER SCOTT COMPANY, L.P TBPE Firm Registration No. F-1580 Houston, Texas February 29, 2012 10154THSTREET, S.W. SUITE 600CALGARY, ALBERTA T2R 1J4TEL (403) 262-2799FAX (403) 262-2790
